

                                                       Exhibit 10.1
 
SUPERIOR INDUSTRIES INTERNATIONAL, INC.
2008 EQUITY INCENTIVE PLAN




NOTICE OF GRANT
AND
RESTRICTED STOCK AGREEMENT


You have been granted the number of Common Shares of Restricted Stock of
Superior Industries International, Inc. (the “Company”), as set forth below
(“Common Shares”), subject to the terms and conditions of the Superior
Industries International, Inc. 2008 Equity Incentive Plan (“Plan”), and this
Notice of Grant and Restricted Stock Agreement including the attachments hereto
(collectively, “Notice and Agreement”).  Unless otherwise defined in the Notice
and Agreement, terms with initial capital letters shall have the meanings set
forth in the Plan.


Participant:
 
 
Number of Common Shares of Restricted Stock Granted:
 
Grant Date:
May 14, 2010
Vesting Schedule:
Vesting Date
Vesting Percentage
May 14, 2011
25%
May 14, 2012
25%
May 14, 2013
25%
May 14, 2014
25%
Notwithstanding the foregoing Vesting Schedule, all Common Shares granted under
this Notice and Agreement shall become immediately vested upon a Change in
Control of the Company.
Release Schedule:
Release Date
Released Percentage
 
May 14, 2011
12.5%
 
May 14, 2012
12.5%
 
May 14, 2013
12.5%
 
May 14, 2014
12.5%
 
May 14, 2020
50%
 
Notwithstanding the foregoing Release Schedule, all vested Common Shares granted
under this Notice and Agreement shall be released immediately if the Participant
has ceased Continuous Status as an Employee, Consultant or Director for any
reason (including due to Participant’s death, disability or retirement).



 



--------------------------------------------------------------------------------




By signing below, you accept this grant of Common Shares and you hereby
represent that you: (i) agree to the terms and conditions of this Notice and
Agreement and the Plan; (ii) have reviewed the Plan and the Notice and Agreement
in their entirety, and have had an opportunity to obtain the advice of legal
counsel and/or your tax advisor with respect thereto; (iii) fully understand and
accept all provisions hereof; (iv) agree to accept as binding, conclusive, and
final all of the Administrator’s decisions regarding, and all interpretations
of, the Plan and the Notice and Agreement; and (v) agree to notify the Company
upon any change in your notice address indicated below.
 
AGREED AND ACCEPTED:
 
 
Signature:
 
 
Print Name:
 
Notice Address:
     


 

 
 

--------------------------------------------------------------------------------

 

SUPERIOR INDUSTRIES INTERNATIONAL, INC.
2008 EQUITY INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT


1.           Grant of Restricted Stock.  The Company has granted to you the
number of Common Shares of Restricted Stock specified in the Notice of Grant on
the preceding pages (“Notice of Grant”), subject to the following terms and
conditions.  In consideration of such grant, you agree to be bound by such terms
and conditions, and by the terms and conditions of the Plan.


2.            Period of Restriction and Vesting.  During the Period of
Restriction specified in the Notice of Grant, the Common Shares shall remain in
the Company’s possession and shall be subject to the Restriction on Transfer
specified in Section 4.  The Period of Restriction shall expire as to the Common
Shares granted in the amount(s) and on the date(s) specified in the Notice of
Grant (each, a “Release Date”).  On each such Release Date, the Common Shares
released shall be distributed to the Participant as soon as reasonably
practicable.  Prior to the Vesting Date(s) specified in the Notice of Grant, the
Common Shares shall be subject to the Company’s Return Right and shall be
defined in this Agreement as “Unvested Common Shares.”


3.           Return of Unvested Common Shares Stock to Company.  If Participant
ceases Continuous Status as an Employee, Consultant or Director for any reason
(a “Return Event”), the Company shall become the legal and beneficial owner of
the Unvested Common Shares and all rights and interests therein or relating
thereto, and the Company shall have the right to retain and transfer such
Unvested Common Shares to its own name.  The Participant shall continue to own
any Common Shares subject to the terms of the Plan and this Notice and Agreement
with respect to which the Participant has Continuous Status as an Employee,
Consultant or Director through the vesting date specified in the Notice of Grant
for such Common Shares.


4.           Restriction on Transfer. Except for the transfer of the Common
Shares to the Company or its assignees contemplated by this Notice and
Agreement, none of the Common Shares or any beneficial interest therein shall be
transferred, encumbered or otherwise disposed of in any way until the Release
Date for such Common Shares set forth in this Notice and Agreement. In addition,
as a condition to any transfer of the Common Shares after such Release Date, the
Company may, in its discretion, require: (i) that the Common Shares shall have
been duly listed upon any national securities exchange or automated quotation
system on which the Company's Common Stock may then be listed or quoted; (ii)
that either (a) a registration statement under the Securities Act of 1933, as
amended (“Securities Act”) with respect to the Common Shares shall be effective,
or (b) in the opinion of counsel for the Company, the proposed purchase shall be
exempt from registration under the Securities Act and the Participant shall have
entered into agreements with the Company as reasonably required; and (iii)
fulfillment of any other requirements deemed necessary by counsel for the
Company to comply with Applicable Law.
 
 
5.           Retention of Common Shares.  The Unreleased Common Shares granted
under this Agreement may be retained by the Company in the form of a book entry
or actual share certificates.  To ensure the availability for delivery of the
Participant's Unreleased Common Shares upon their return to the Company pursuant
to this Notice and Agreement, the Company shall retain possession of the share
certificates representing the Unreleased Common Shares, together with a stock
assignment duly endorsed in blank, attached hereto as Exhibit A.  The Company
shall hold the Unreleased Common Shares and related stock assignment until the
Release Date for such Common Shares. In addition, the Company may require the
spouse of Participant, if any, to execute and deliver to the Company the Consent
of Spouse in the form attached hereto as Exhibit B.  When a Return Event or
Release Date occurs, the Company shall promptly deliver the certificate for the
applicable Common Shares to the Company or to the Participant, as the case may
be.
 

--------------------------------------------------------------------------------


 
6.           Stockholder Rights.  Subject to the terms hereof, the Participant
shall have all the rights of a stockholder with respect to the Common Shares
while they are retained by the Company pursuant to Section 5, including without
limitation, the right to vote the Common Shares and to receive any cash
dividends declared thereon. If, from time to time prior to the Release Date,
there is (i) any stock dividend, stock split or other change in the Common
Shares, or (ii) any merger or sale of all or substantially all of the assets or
other acquisition of the Company, any and all new, substituted or additional
securities to which the Participant shall be entitled by reason of the
Participant's ownership of the Common Shares shall be immediately subject to the
terms of this Notice and Agreement and included thereafter as “Common Shares”
for purposes of this Notice and Agreement.


7.           Legends.  The share certificate evidencing the Common Shares, if
any, issued hereunder shall be endorsed with the following legend (in addition
to any legend required under applicable state securities laws):


 
“THE COMMON SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS UPON TRANSFER, AND OBLIGATIONS TO RETURN TO THE COMPANY, AS SET
FORTH IN AN AGREEMENT BETWEEN THE COMPANY AND THE HOLDER, A COPY OF WHICH IS ON
FILE WITH THE SECRETARY OF THE COMPANY.”



8.           U.S. Tax Consequences.  The Participant has reviewed with the
Participant's own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this Notice
and Agreement.  The Participant is relying solely on such advisors and not on
any statements or representations of the Company or any of its employees or
agents. The Participant understands that the Participant (and not the Company)
shall be responsible for the Participant's own tax liability that may arise as a
result of the transactions contemplated by this Notice and Agreement. The
Participant understands that for U.S. taxpayers, Section 83 of the Internal
Revenue Code of 1986, as amended (the "Code"), taxes as ordinary income the
difference between the purchase price for the Common Shares, if any, and the
fair market value of the Common Shares as of the date any restrictions on the
Common Shares lapse, i.e., the vesting date.  In this context, “restriction”
includes the right of the Company to the return of the Common Shares upon a
Return Event. The Participant understands that if he/she is a U.S. taxpayer, the
Participant may elect to be taxed at the time the Common Shares are awarded as
Restricted Stock rather than when and as the Return Right expires by filing an
election under Section 83(b) of the Code with the IRS within 30 days from the
date of acquisition. The form for making this election is attached as Exhibit C
hereto.


THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT'S SOLE RESPONSIBILITY
AND NOT THE COMPANY'S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b), IF
APPLICABLE.


9.           Withholding.  No later than the date as of which an amount first
becomes includible in the gross income of Participant for federal income tax
purposes with respect to any shares subject to this restricted stock award,
Participant shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all federal, state and local income and
employment taxes that are required by applicable laws and regulations to be
withheld with respect to such amount.  Participant authorizes the Company to
withhold from his or her compensation to satisfy any income and employment tax
withholding obligations in connection with the award.  If Participant is no
longer employed by the Company at the time any applicable taxes are due and must
be remitted by the Company, Participant agrees to pay applicable taxes to the
Company, and the Company may delay removal of the restrictive legend until
proper payment of such taxes has been made by Participant.  Participant may
satisfy such obligations under this paragraph 9 by any method authorized under
the Notice and Agreement and the Plan.



--------------------------------------------------------------------------------


 
10.           General.


(a)           This Notice and Agreement shall be governed by and construed under
the laws of the State of California.  The Notice and Agreement and the Plan,
which is incorporated herein by reference, represent the entire agreement
between the parties with respect to the Common Shares of Restricted Stock
granted to the Participant.  In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Notice and
Agreement, the terms and conditions of the Plan shall prevail.


(b)           Any notice, demand or request required or permitted to be
delivered by either the Company or the Participant pursuant to the terms of this
Notice and Agreement shall be in writing and shall be deemed given when
delivered personally, deposited with an international courier service, or
deposited in the U.S. Mail, First Class with postage prepaid, and addressed to
the parties at the addresses set forth in the Notice of Grant, or such other
address as a party may request by notifying the other in writing.


(c)           The rights of the Company under this Notice and Agreement and the
Plan shall be transferable to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Company's successors and assigns. The rights and obligations
of the Participant under this Notice and Agreement may only be assigned with the
prior written consent of the Company.


(d)           The Participant agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Notice and Agreement.


(e)           Participant acknowledges and agrees that the common shares granted
pursuant to this agreement shall be earned only by continuing service as an
employee, consultant or director, and not through the act of being hired,
appointed or obtaining common shares hereunder.


11.           Return of Signed Agreement.  This Notice and Agreement (including
Exhibits) must be signed by Participant and received by Solium Capital LLC,
Attention: Jessica Muscat, no later than the close of business on July 14,
2010.  In the event that this Notice and Agreement is not signed by Participant
and received by Solium Capital LLC, the Common Stock granted hereunder shall be
canceled immediately and Participant shall forfeit all rights hereunder.




#####

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


ASSIGNMENT SEPARATE FROM CERTIFICATE




FOR VALUE RECEIVED I, ___________________________________, hereby sell, assign
and transfer unto _______________________________________(__________) Common
Shares of Superior Industries International, Inc. standing in my name of the
books of said corporation represented by Certificate No. ________ herewith and
do hereby irrevocably constitute and appoint
_________________________________________________________ to transfer the said
stock on the books of the within named corporation with full power of
substitution in the premises.


This Stock Assignment may be used only in accordance with the Notice of Grant
and the Restricted Stock Agreement between Superior Industries International,
Inc. and the undersigned dated_____________, 20__.




Dated: _______________, 20__




                                                                                                          Signature:
______________________________

                                                    Print
Name: ____________________________




INSTRUCTIONS:


Please DO NOT fill in any blanks other than the signature lines.
The purpose of this assignment is to enable the Company to receive the return of
the Common Shares as set forth in the Notice and Agreement, without requiring
additional signatures on the part of the Participant.

 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


CONSENT OF SPOUSE




I, ______________________________, spouse of __________________________, have
read and approve the foregoing Notice of Grant and Restricted Stock Agreement
(the “Notice and Agreement”). In consideration of the Company's grant to my
spouse of the Common Shares of Superior Industries International, Inc. as set
forth in the Notice and Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Notice and
Agreement and agree to be bound by the provisions of the Notice and Agreement
insofar as I may have any rights in said Notice and Agreement or any Common
Shares issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state or country of our residence
as of the date of the signing of the foregoing Notice and Agreement.




Dated: _______________, 20___




                                                                                                 ________________________________________
                                                                                                  Signature
of Spouse


                               Print Name: ______________________________

 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT C
 
ELECTION UNDER SECTION 83(b)
OF THE U.S. INTERNAL REVENUE CODE OF 1986




The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer's gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with his or her receipt of the property described below:


1.           The name, address, taxpayer identification number and taxable year
of the undersigned are as follows:


Name:
 
Spouse:
 
Taxpayer I.D. No.:
 
Address:
     
Tax Year:
 



2.      The property with respect to which the election is made is described as
follows: __________________ (________) shares of the common stock (“Common
Shares”) of Superior Industries International, Inc. (the "Company").


3.      The date on which the property was transferred is ______________, 20__.


4.      The property is subject to the following restrictions:


The Common Shares are required to be returned to the Company in the event that
the undersigned ceases to perform services for the Company through certain dates
specified in the Notice of Grant and Restricted Stock Agreement between me and
the Company dated as of May 14, 2010. This right lapses with regard to a portion
of the Common Shares based on my Continued Status as an Employee, Consultant or
Director over time.


5.      The fair market value at the time of transfer, determined without regard
to any restriction other than a restriction which by its terms will never lapse,
of such property is:  $______________________.


6.      The amount (if any) paid for such property is: Zero.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property. The transferee of such property is the person
performing the services in connection with the transfer of said property.  The
undersigned understands that the foregoing election may not be revoked except
with the consent of the Commissioner.




Dated:   ___________________,
20__                                                                _______________________________________
               Signature of Taxpayer


The undersigned spouse of taxpayer joins in this election.


Dated:   ___________________,
20__                                                                _______________________________________
               Spouse of Taxpayer
